EXHIBIT23.3 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Hythiam, Inc. Los Angeles, California We hereby consent to the incorporation by reference in this Registration Statement on Form S-1 MEF of our report dated March 31, 2009, relating to the consolidated financial statements of Hythiam, Inc. Our report does not express an opinion or any other form of assurance about whether adjustments to retrospectively reflect changes in the composition of Hythiam, Inc.’s reportable segments and apply discontinued operations accounting are appropriate and have been properly applied. Our report contains an explanatory paragraph regarding the Company's ability to continue as a going concern. We also consent to the reference to us in the incorporated documents under the caption “Experts”. /s/ BDO Seidman, LLP Los Angeles, California June 30, 2010
